United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-20099
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JEFFREY BERNARD THEUS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-251-1
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Jeffrey Bernard Theus was convicted of conspiracy to commit

interstate theft.   He was sentenced to 44 months of imprisonment

and a three-year term of supervised release.   One of the

conditions of Theus’s supervised release requires him to

cooperate in the probation officer’s collection of a DNA sample.

     In his sole issue on appeal, Theus challenges that condition

of his supervised release.   This court has previously held that

such a challenge, made prior to the collection of any DNA sample


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-20099
                               -2-

by the probation officer, is not ripe for review.   United States

v. Carmichael, 343 F.3d 756, 761-62 (5th Cir. 2003).   Despite

Theus’s argument to the contrary, his case is not distinguishable

in any material respect from Carmichael.   See United States v.

Riascos-Cuenu, ___ F.3d ___, No. 05-20037, 2005 WL 2660032 at

*1-2 (5th Cir. Oct. 18, 2005).   This appeal is dismissed for lack

of jurisdiction.

     APPEAL DISMISSED FOR LACK OF JURISDICTION.